Citation Nr: 0502779	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  96-04 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a head 
injury and an injury to the ribs.


REPRESENTATION

Appellant represented by:	Sean  A. Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from October 1974 to January 
1975.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran testified at a Central Office Board Hearing in 
September 1997 before the undersigned Veterans Law Judge, who 
is designated by the Chairman of the Board to conduct 
hearings pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony is associated with the 
claims file.  The veteran requested a second hearing, did not 
report, and subsequently indicated that he desired 
consideration be given to the appeal without an additional 
hearing.

A Board decision of May 2000 denied the service connection 
claims.  That decision was vacated by the United States Court 
of Appeals for Veterans Claims (Court).  Thereafter, the 
Board remanded the matter to the RO.  The matter was 
developed and returned to the Board.

In a decision dated in September 2002, the Board denied the 
veteran's claim, and the veteran appealed the decision to the 
Court.  In a decision dated in March 2004, the Court vacated 
the September 2002 Board decision and remanded the case to 
the Board for readjudication.  In a letter dated in June 
2004, the Board notified the veteran's attorney of the 
Court's decision and advised that any additional evidence, 
comment, or argument, should be submitted within 90 days of 
the date of the letter.  The case file reflects no record of 
the June 2004 letter having been returned as undelivered or 
of a response from the veteran's attorney within the 90 days.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.



REMAND

From the record, it appears that the veteran was provided 
with, or was otherwise made aware of the Board's June 2004 
letter requesting offering the opportunity to submit 
additional evidence.  In a letter received at the Board in 
July 2004, the veteran requested that the Board "read 
letters on C.D. Windows XL."  Enclosed with the veteran's 
letter was a 3.5 inch computer disk  This disk was apparently 
damaged beyond the point of usability by the security 
measures to which all Board mail is subjected.

After review of the record, the undersigned initiated 
administrative steps to have the veteran and his attorney 
contacted to inform them of the damage to the disk and offer 
an opportunity to submit a replacement disk, making the 
envelope for special handling.  Prior to such notice being 
accomplished, an additional statement was received from the 
appellant's attorney, as described below.

In November 2004, the Board received a letter from the 
veteran's attorney which related that additional military 
records have been recently obtained and requested a Remand so 
that the veteran may testify at a RO hearing as concerns this 
"new" evidence.  The veteran's attorney provided no further 
information as to the type records referred to or their 
putative contents.

In light of the fact that the veteran is entitled to an 
opportunity to resubmit whatever information was contained on 
the computer disk, the Board also will provide the veteran 
the opportunity to present additional evidence which may 
support his claim.  As this evidence should be considered 
additionally by the RO the matter is returned to the RO for 
initial review.  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).

Accordingly, the case is REMANDED for the following:

1.  The RO should provide a letter to 
the veteran and his attorney which 
informs them that the computer disk 
referred to above was destroyed and that 
they may either submit another disk 
which contains the same information or a 
written transcript of the disk.

2.  After the above is completed, the RO 
shall provide the veteran and his 
representative a local hearing to 
receive and hear the veteran's testimony 
as to any additional evidence obtained 
and not already of record.  Both parties 
must be provided with notice of the time 
and place to report for the hearing.  
The veteran is informed that he should 
submit whatever new evidence he has for 
consideration.  Review of the record 
reveals that all notice is otherwise 
complete and that the veteran should 
submit any and all "new" evidence that 
he has for appellate review at this 
time.

3.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the last supplemental 
statement of the case (SSOC) in light of 
all the other evidence of record and 
that to be added by the veteran and his 
representative.  To the extent that the 
benefit sought on appeal remains denied, 
issue the veteran a SSOC and, if all is 
in order, return the case to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



